PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_ORD_01_TL_00_FR.txt. 1939.
Le 4 avril.
Rôle général
nos 75 et 78.

150

COUR PERMANENTE DE JUSTICE INTERNATIONALE

Ordonnance rendue le 4 avril 1939.

ANNÉE JUDICIAIRE 1939

COMPAGNIE D'ÉLECTRICITÉ
DE SOFIA ET DE BULGARIE

Présents : M. GUERRERO, Président; sir CECIL Hurst, Vice-Prési-
dent ; le comte RosTwoROWSKI, MM. FROMAGEOT, ALTAMIRA,
ANZILOTTI, URRUTIA, Jhr. VAN Eysinca, MM. Nacaoxa,
CHENG, Hupson, DE VisscHER, ERICH, juges ; M. PAPAZOFF,
juge ad hoc.

La Cour permanente de Justice internationale,
ainsi composée,
après délibéré en Chambre du Conseil,

Vu l’article 48 du Statut de la Cour,
Vu les articles 38 et 62 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu la requête, déposée et enregistrée au Greffe de la Cour le .
26 janvier 1938, par laquelle le Gouvernement belge a introduit
devant la Cour, contre le Gouvernement bulgare, une instance rela-
tive à la Compagnie d’Electricité de Sofia et de Bulgarie;

Vu l'ordonnance datée du 28 mars 1938, par laquelle ont été
fixés les délais afférents à la présentation, par les Parties, du Mémoire
et du Contre-Mémoire dans l'instance ainsi introduite, les délais
relatifs à la présentation de la Réplique et de la Duplique demeu-
rant réservés ;

Vu les ordonnances, datées du 27 août et du 22 octobre 1938,
par lesquelles a été prorogé le. délai afférent au dépôt du Contre-
Mémoire ;

Vu l'exception préliminaire soulevée le 25 novembre 1938 par le
Gouvernement bulgare ;

Considérant qu’en conséquence de l'arrêt rendu en date de ce
jour sur ladite exception, il y a lieu, conformément à l’article 62,

90
ISI ORDONNANCE DU 4 AVRIL 1939
alinéa 5, du Règlement, de fixer de nouveau les délais pour la
suite de l'instance ;

La Cour

fixe comme il suit les délais pour le dépôt des pièces ultérieures
de la procédure écrite sur le fond:

pour le Contre-Mémoire du Gouvernement bulgare, le mardi 4 juillet

1939;
pour la Réplique du Gouvernement belge, le samedi 19 août 1930 ;

pour la Duplique du Gouvernement bulgare, le mercredi 4 octobre
1939.

Fait au Palais de la Paix, à La Haye, le quatre avril mil neuf
cent trente-neuf, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement du Royaume de Belgique et au Gouverne-
ment du Royaume de Bulgarie.

Le Président de la Cour:

(Signé) J. G. GUERRERO.

Le Greffier de la Cour:

(Signé) J. Lopez OLivAn.

gi
